DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on September 25, 2020 have been considered.  Claims 1-7, 9, and 11-20 are pending in which claims 1, 12, and 14 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 9, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de Oraa (US D806,363).
	Regarding Claim 1, de Oraa discloses of an article of apparel (see “Fashion Top” in Figures 1-6) comprising:
	a first panel having a superior edge, a first right edge, a second right edge, a first left edge, a second left edge, and an inferior edge (see diagram below):
	a second panel having a superior edge, a first right edge, a second right edge, a first left edge, a second left edge, and an inferior edge:
	a neck opening defined, at least in part, by the first panel superior edge and the second panel superior edge (see diagram below);
	a right arm opening defined, at least in part, by the first panel first right edge and the second panel first right edge (see diagram below);
	a left arm opening defined, at least in part, by the first panel first left edge and the second panel first left edge (see diagram below);
	a midline plane (note diagram below), the midline plane extending through the neck opening, the right arm opening, and the left arm opening when the article of apparel is in the as-worn position (note diagram below, reference Figures 5-6), wherein a first direction normal to the midline plane defines an anterior portion of the article of apparel and an opposite second direction normal to the midline plane defines a posterior portion of the article of apparel (note diagram below);

	a left seam extending inferior to the left arm opening at the anterior portion, the left seam joining the first panel and the second panel (see diagram below);
	a right lateral seam extending from the right seam towards the posterior portion (see diagram below, see Figure 6); and
	a left lateral seam extending from the left seam towards the posterior portion (see diagram below, see Figure 5),	
	wherein the right seam extends in an inferior direction from the right arm opening to the right lateral seam (see diagram below, see Figure 6),
	wherein the left seam extends in an inferior direction from the left arm opening to the left lateral seam (see diagram below, see Figure 5), 
	wherein the first panel second right edge and the second panel second right edge extend freely from the right lateral seam in an inferior direction towards the first panel inferior edge and the second panel inferior edge, respectively (see diagram below, see Figure 6),
	wherein the first panel second left edge and the second panel second left	edge extend freely from the left lateral seam in an inferior direction towards the first panel inferior edge and the second panel inferior edge, respectively (see diagrams below, see Figures 1-2 & 5), and
	wherein the first panel extends to the posterior portion of the article of apparel proximate to the neck opening (see diagrams below), (Please see Description and Figures 1-6; please note diagrams below).

    PNG
    media_image1.png
    871
    756
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    869
    623
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    828
    749
    media_image3.png
    Greyscale

	Regarding Claims 2-4, 9, and 12-13, de Oraa discloses the invention as claimed above.  Further de Oraa discloses:
	(claim 2), wherein the first panel first right edge converges with the first panel second right edge at the right arm opening, and wherein the first panel first left edge converges with the first panel second left edge at the left arm opening (note diagrams above, see Figures 1-6);
	(claim 3), wherein the second panel first right edge converges with the second panel second right edge at the right arm opening, and wherein the second panel first left edge converges with the second panel second left edge at the left arm opening (note diagrams above, see Figures 1-6);
	(claim 4), wherein the right seam joins the first panel second right edge and the second panel second right edge (see diagrams above), and wherein the left seam joins the first panel second left edge and the second panel second left edge (see diagrams above);
	(claim 9), wherein the right lateral seam extends towards the posterior portion from the second panel second right edge to the first panel second right edge (see diagrams above), and wherein the left lateral seam extends towards the posterior portion from the second panel second left edge to the first panel second left edge (see diagrams above);
	(claim 12), further comprising: a waist opening defined (note diagrams above), at least in part, by the first panel inferior edge and the second panel inferior edge (note diagrams above);
	(claim 13), wherein the second panel second right edge overlaps the first panel second right edge superior to the first panel inferior edge and the second panel inferior edge (note that the garment when constructed would have the edges overlap to create a seam as shown, see Figures 1-6 & diagrams above).

	Regarding Claim 14, de Oraa discloses of an article of apparel comprising:
	a first panel having a superior edge, a first right edge, a posterior right edge, a first left edge, a posterior left edge, a second right edge, a second left edge, and an inferior edge (see Figures 1-6, see diagrams below):
	a second panel having a superior edge, a first right edge, a posterior right edge, a first left edge, a posterior left edge, a second right edge, a second left edge, and an inferior edge (see Figures 1-6, see diagrams below):
	a neck opening defined, at least in part, by the first panel superior edge and the second panel superior edge (see Figures 1-6, see diagrams below);
	a right arm opening defined, at least in part, by the first panel first right edge and the second panel first right edge (see Figures 1-6, see diagrams below);
	a left arm opening defined, at least in part, by the first panel first left edge and the second panel first left edge (see Figures 1-6, see diagrams below);
	a midline plane, the midline plane extending through the neck opening, the right arm opening, and the left arm opening when the article of apparel is in the as-worn position (note diagram below, reference Figures 5-6), wherein a first direction normal to the midline plane defines an anterior portion of the article of apparel and an opposite second direction normal to the midline plane defines a posterior portion of the article of apparel (see Figures 1-6, see diagrams below);
	a right seam extending in an inferior direction from the right arm opening to a right lateral seam (see Figures 1-6, see diagrams below);
	a left seam extending in an inferior direction from the left arm opening to a left lateral seam (see Figures 1-6, see diagrams below),
	wherein the right lateral seam extends from the right seam towards the posterior portion (see diagram below, see Figure 6),
	wherein the left lateral seam extends from the left seam towards the posterior portion (see diagram below, see Figure 5),
	wherein the first panel posterior right edge is joined to the second panel at the posterior portion (see diagram below, see Figure 2), 
	wherein the first panel posterior left edge is joined to the second panel at the posterior portion (see diagram below, see Figure 2);
	wherein the first panel second right edge and the second panel second right edge extend freely from the right lateral seam in an inferior direction towards the first panel inferior edge and the second panel inferior edge, respectively (see Figures 1-6, see diagrams below), and
	wherein the first panel second left edge and the second panel second left edge extend freely from the left lateral seam in an inferior direction towards the first panel inferior edge and the second panel inferior edge, respectively, (Please note Description and Figures 1-6; please note diagrams below).

    PNG
    media_image4.png
    871
    750
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    871
    628
    media_image5.png
    Greyscale


    PNG
    media_image3.png
    828
    749
    media_image3.png
    Greyscale

	Regarding Claims 15-16 and 18, de Oraa discloses the invention as claimed above.  Further de Oraa discloses:
	(claim 15) further comprising:
 	a right shoulder seam (note diagram above, see Figure 2) extending between the neck opening and the right arm opening at the posterior portion, the right shoulder seam joining the first panel and the second panel (see Figures 1-6, see diagrams above); and
	a left shoulder seam (note diagram above, see Figure 2) extending between the neck opening and the left arm opening at the posterior portion, the left shoulder seam joining the first panel and the second panel (see Figures 1-6, see diagrams above);
	(claim 16), wherein the right shoulder seam joins the first panel posterior right edge to the second panel first right edge (note diagrams above, see Figure 2), and wherein the left shoulder seam joins the first panel posterior left edge to the second panel first left edge (note diagrams above, see Figure 2);
	(claim 18), wherein a smallest distance between the right arm opening and the left arm opening at the posterior portion is smaller than a smallest distance between the right arm opening and the left arm opening at the anterior portion (note diagrams above, see Figure 3 vs. Figure 4).
	
Allowable Subject Matter
Claims 5-7, 11, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone nor in combination discloses of the claimed subject matter as filed in claims 5-7, 11, 17, and 19-20.  De Oraa (US D806,363) is the closest piece of prior art, however, fails to disclose wherein a first right edge of the first and second panel are coupled to each other in both the posterior and anterior portions of the article of apparel (claims 5-7 and 17) and further fails to disclose wherein the first and second panel right edges and left edges overlap each other, respectively, inferior to each respective right and left lateral seams (claim 11).   Further De Oraa does disclose wherein the neckline opening is defined by first and second panel superior edges but fails to disclose wherein the neck opening is defined by only the first panel superior edge at the anterior portion and wherein the neck opening is defined in part by the first panel superior edge and in part by the second panel superior edge at the posterior portion (claim 19).  Lastly, De Oraa discloses of angle formed between the first panel first right edge and the second panel first right edge and of another angle formed between the first panel first left edge and the second panel second left edge, however, the angle is obtuse not acute as required (claim 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627.  The examiner can normally be reached on Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732